                      UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF TENNESSEE


Stephen Seymour
                                     Plaintiff,
v.                                                      Case No.: 3:16−cv−03039

LQ Management, LLC, et al.
                                     Defendant,

                               ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 2/15/2019 re [56].


                                                                         Clerk of Court
                                                        s/ Greg Bowersock, Deputy Clerk




 Case 3:16-cv-03039 Document 57 Filed 02/15/19 Page 1 of 1 PageID #: 749
